EXHIBIT 10.5

 

CATERPILLAR INC.

SUPPLEMENTAL RETIREMENT PLAN

 

(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)

 

(As Amended and Restated Through First Amendment dated November 1, 2010)

 

--------------------------------------------------------------------------------


 

Caterpillar Inc.

Supplemental Retirement Plan

(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)

(As Amended and Restated Through First Amendment dated November 1, 2010)

 

Table of Contents

 

ARTICLE I. DEFINITIONS

1

 

 

 

 

 

 

1.1

 

General

1

 

 

 

 

 

 

1.2

 

Construction

4

 

 

 

 

 

ARTICLE II. ELIGIBILITY; ADOPTION BY AFFILIATES

4

 

 

 

 

 

 

2.1

 

Eligible Employees

4

 

 

 

 

 

 

2.2

 

Existing Participants

4

 

 

 

 

 

 

2.3

 

New Participants

4

 

 

 

 

 

 

2.4

 

Discontinuance of Participation

4

 

 

 

 

 

 

2.5

 

Adoption by Affiliates

5

 

 

 

 

 

ARTICLE III. DETERMINATION OF BENEFIT

5

 

 

 

 

 

 

3.1

 

General

5

 

 

 

 

 

 

3.2

 

Amount of Benefit Payable to Participant

5

 

 

 

 

 

 

3.3

 

Survivor Benefits

6

 

 

 

 

 

 

3.4

 

Early Retirement Reductions

7

 

 

 

 

 

 

3.5

 

Future Adjustments

7

 

 

 

 

 

ARTICLE IV. VESTING

7

 

 

 

 

 

 

4.1

 

Vesting

7

 

 

 

 

 

ARTICLE V. PAYMENT OF BENEFIT

7

 

 

 

 

 

 

5.1

 

Payments on or After Effective Date But Prior to January 1, 2009

7

 

 

 

 

 

 

5.2

 

Payments on or After January 1, 2009

8

 

 

 

 

 

 

5.3

 

Automatic Lump Sum Distributions

10

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

 

5.4

 

Withholding

11

 

 

 

 

 

 

5.5

 

Ban on Acceleration of Benefits

11

 

 

 

 

 

ARTICLE VI. ADMINISTRATION OF THE PLAN

11

 

 

 

 

 

 

6.1

 

General Powers and Duties

11

 

 

 

 

 

 

6.2

 

Claims Procedures

12

 

 

 

 

 

ARTICLE VII. AMENDMENT

12

 

 

 

 

 

 

7.1

 

Amendment

12

 

 

 

 

 

 

7.2

 

Effect of Amendment

13

 

 

 

 

 

 

7.3

 

Termination

13

 

 

 

 

 

ARTICLE VIII. GENERAL PROVISIONS

13

 

 

 

 

 

 

8.1

 

Participant’s Rights Unsecured

13

 

 

 

 

 

 

8.2

 

No Guaranty of Benefits

13

 

 

 

 

 

 

8.3

 

No Enlargement of Employee Rights

13

 

 

 

 

 

 

8.4

 

Section 409A Compliance

13

 

 

 

 

 

 

8.5

 

Spendthrift Provision

13

 

 

 

 

 

 

8.6

 

Domestic Relations Orders

14

 

 

 

 

 

 

8.7

 

Incapacity of Recipient

14

 

 

 

 

 

 

8.8

 

Successors

14

 

 

 

 

 

 

8.9

 

Limitations on Liability

14

 

 

 

 

 

 

8.10

 

Overpayments

14

 

 

 

 

 

 

8.11

 

Plan Frozen

14

 

ii

--------------------------------------------------------------------------------


 

CATERPILLAR INC.

SUPPLEMENTAL RETIREMENT PLAN

 

PREAMBLE

 

The Caterpillar Inc. Supplemental Retirement Plan (formerly known as the
Caterpillar Inc. Supplemental Pension Benefit Plan and hereinafter referred to
as the “Plan”) was established as of January 1, 1976 by Caterpillar Inc. (the
“Company”) to provide additional pension benefits to individuals who participate
in the Caterpillar Inc. Retirement Income Plan, as amended, or any
successor(s) to such plan (“RIP”), but whose benefits are limited due to the
application of Section 401(a)(17) and/or Section 415 of the Internal Revenue
Code of 1986, as amended.  The Plan also provides the benefits that would
otherwise be payable pursuant to RIP but for (i) an individual’s deferral of
compensation under the Caterpillar Inc. Deferred Employees’ Investment Plan, the
Caterpillar Inc. Supplemental Employees’ Investment Plan, or the Caterpillar
Inc. Supplemental Deferred Compensation Plan or (ii) the exclusions from “Total
Earnings” under RIP for an individual’s lump sum discretionary awards and
variable base pay.  This amended and restated Plan is effective as of January 1,
2005.

 

ARTICLE I.

DEFINITIONS

 

1.1          General.  When a word or phrase appears in the Plan with the
initial letter capitalized, and the word or phrase does not begin a sentence,
the word or phrase shall generally be a term defined in this Article I.  The
following words and phrases used in the Plan with the initial letter capitalized
shall have the meanings set forth in this Article I, unless a clearly different
meaning is required by the context in which the word or phrase is used or the
word or phrase is defined for a limited purpose elsewhere in the Plan document:

 

(a)           “Adopting Affiliate” means any Affiliate that has been authorized
by the Company to adopt the Plan and which has adopted the Plan in accordance
with Section 2.5.  All Affiliates that adopted the Plan on or before the
Effective Date and that had not terminated such adoption shall continue to be
Adopting Affiliates of the Plan.

 

(b)           “Affiliate” means a parent business that controls, or a subsidiary
business that is controlled by, the Company.

 

(c)           “Beneficiary” means, with respect to a Participant, the person or
persons entitled to receive distributions of the Participant’s death benefits
under RIP.

 

(d)           “Benefit Determination Date” means the following:

 

(i)            On or After Effective Date But Prior to January 1, 2009.  On or
after the Effective Date but prior to January 1, 2009, a Participant’s Benefit
Determination Date shall be the date as of which the Participant has elected to
commence benefits under RIP.

 

(ii)           On or After January 1, 2009.   On or after January 1, 2009, a
Participant’s Benefit Determination Date shall be the date determined under
(1) or (2) below:

 

1

--------------------------------------------------------------------------------


 

(i)            With respect to (x) a Participant’s PEP Benefit (as defined in
Section 3.2(b)), (y) a Choice Participant’s benefits under this Plan, or (z) a
Participant’s Traditional Benefit (as defined in Section 3.2(a)) where the
Participant satisfies the requirements under Section 5.2(d)(1)(i), (ii), (iii),
(iv), or (v) as of the Participant’s Separation from Service, the Participant’s
Benefit Determination Date shall be the first day of the month following the
Participant’s Separation from Service.

 

(ii)           With respect to a Participant’s Traditional Benefit (as defined
in Section 3.2(a)) for a Participant other than a Choice Participant where the
Participant does not satisfy the requirements under Section 5.2(d)(1)(i), (ii),
(iii), (iv), or (v) as of the Participant’s Separation from Service, the
Participant’s Benefit Determination Date shall be the first day of the month
following the date that the Participant first satisfies the requirements under
Section 5.2(d)(1)(i), (ii), (iii), (iv), or (v).

 

(e)           “Benefit Payment Date” means the date as of which the
Participant’s benefit amounts under the Plan shall be payable, as determined in
accordance with Section 5.2(d).

 

(f)            “Board” means the Board of Directors of the Company, or any
authorized committee of the Board.

 

(g)           “Choice Participant” means a Participant who (i) has a “frozen
traditional benefit” under RIP as a result of the election made by such
Participant to cease accruing a benefit under the traditional benefit formula of
RIP and to begin accruing a benefit under the pension equity formula of RIP and
(ii) had accrued a Traditional Benefit (as defined in Section 3.2(a)) under this
Plan as of June 30, 2003.

 

(h)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.

 

(i)            “Company” means Caterpillar Inc., and, to the extent provided in
Section 8.8 below, any successor corporation or other entity resulting from a
merger or consolidation into or with the Company or a transfer or sale of
substantially all of the assets of the Company.

 

(j)            “DEIP” means the Caterpillar Inc. Deferred Employees’ Investment
Plan, as amended.

 

(k)           “Director” means the Company’s Director of Compensation +
Benefits.

 

(l)            “Disability” or “Disabled” means that a Participant is determined
to be totally disabled by the United States Social Security Administration.

 

(m)          “Effective Date” means January 1, 2005.

 

(n)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time, and any regulations promulgated thereunder.

 

2

--------------------------------------------------------------------------------


 

(o)           “Lump Sum Discretionary Award” means any lump sum discretionary
award paid to a Participant as determined in accordance with the established pay
practices of the Company and Adopting Affiliates.

 

(p)           “Participant” means an employee of the Company or any Adopting
Affiliate who satisfies the eligibility requirements for participation in the
Plan.

 

(q)           “Plan” means the Caterpillar Inc. Supplemental Retirement Plan, as
set forth herein and as it may be amended from time to time.

 

(r)           “Plan Administrator” means the Director.

 

(s)           “Plan Year” means the calendar year.

 

(t)            “RIP” means the Caterpillar Inc. Retirement Income Plan, as
amended or any successor(s) to such plan.

 

(u)           “SDCP” means the Caterpillar Inc. Supplemental Deferred
Compensation Plan, as amended or any successor(s) to such plan.

 

(v)            “SEIP” means the Caterpillar Inc. Supplemental Employees’
Investment Plan, as amended.

 

(w)           “Separation from Service” means separation from service as
determined in accordance with any regulations, rulings or other guidance issued
by the Department of the Treasury pursuant to Section 409A(a)(2)(A)(i) of the
Code, as it may be amended or replaced from time to time.

 

(x)           “Specified Employee” means a “key employee” as defined in
Section 416(i) of the Code without regard to Section 416(i)(5) and determined in
accordance with Section 409A(a)(2)(B)(i) of the Code.

 

(y)           “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.  For purposes of the Plan, an
“Unforeseeable Emergency” shall not include a Participant’s need to send his or
her child to college or a Participant’s desire to purchase a home. Any
determination as to whether a Participant has incurred an Unforeseeable
Emergency shall be made in the sole discretion of the Plan Administrator in
accordance with rules prescribed pursuant to Section 409A of the Code.

 

(z)           “Variable Base Pay” means the variable base pay paid to a
Participant as determined in accordance with the established pay practices of
the Company and Adopting Affiliates.

 

(aa)         “Sunset Participant” means a Participant who is classified as a
“Sunset Participant” under the terms of RIP.

 

3

--------------------------------------------------------------------------------


 

1.2          Construction.  The masculine gender, when appearing in the Plan,
shall include the feminine gender (and vice versa), and the singular shall
include the plural, unless the Plan clearly states to the contrary.  Headings
and subheadings are for the purpose of reference only and are not to be
considered in the construction of the Plan.  If any provision of the Plan is
determined to be for any reason invalid or unenforceable, the remaining
provisions shall continue in full force and effect.  All of the provisions of
the Plan shall be construed and enforced according to the laws of the State of
Illinois without regard to conflict of law principles and shall be administered
according to the laws of such state, except as otherwise required by ERISA, the
Code, or other Federal law.

 

ARTICLE II.

ELIGIBILITY; ADOPTION BY AFFILIATES

 

2.1          Eligible Employees.  The purpose of the Plan is to provide
supplemental retirement benefits to a select group of management or highly
compensated employees.  This group of employees is sometimes referred to as a
“top hat group.”  The Plan constitutes an unfunded supplemental retirement plan
and is fully exempt from Parts 2, 3, and 4 of Title I of ERISA. The Plan shall
be governed and construed in accordance with Title I of ERISA.

 

2.2          Existing Participants.  Each individual who was a Participant in
the Plan as of the date of execution of this plan document shall continue as
such, subject to the provisions hereof.

 

2.3          New Participants.  An employee shall participate in the Plan if the
employee is receiving, is eligible to receive, or is accruing retirement
benefits pursuant to RIP; and

 

(a)           the employee’s RIP benefits are limited by application of
Section 401(a)(17) of the Code;

 

(b)           the employee’s RIP benefits are limited by application of
Section 415(b) of the Code;

 

(c)           the employee’s RIP benefits are decreased due to the employee’s
deferral of salary or incentive compensation under SEIP, DEIP or SDCP; or

 

(d)           the employee’s RIP benefits are limited due to the exclusions from
“Total Earnings” (as defined under RIP) for the employee’s Lump Sum
Discretionary Awards and Variable Base Pay.

 

2.4          Discontinuance of Participation.  As a general rule, once an
individual is a Participant, he will continue as such for all future Plan Years
until his retirement or other termination of employment.  In addition, prior to
retirement or other termination of employment, the Plan Administrator shall
discontinue an individual’s participation in the Plan if the Plan Administrator
concludes, in the exercise of his discretion, that the individual is no longer
properly included in the top hat group.  If an individual’s participation is
discontinued, the individual will no longer be eligible to accrue a benefit
under the Plan.  The individual will not be entitled to receive a distribution,
however, until the occurrence of another event (e.g., death or Separation from
Service) that entitles the individual to receive a distribution.

 

4

--------------------------------------------------------------------------------


 

2.5          Adoption by Affiliates.  An employee of an Affiliate may not become
a Participant in the Plan unless the Affiliate has previously adopted the Plan. 
An Affiliate of the Company may adopt the Plan only with the approval of the
Company.  By adopting the Plan, the Affiliate shall be deemed to have agreed to
assume the obligations and liabilities imposed upon it by the Plan, agreed to
comply with all of the other terms and provisions of the Plan, delegated to the
Plan Administrator the power and responsibility to administer the Plan with
respect to the Affiliate’s employees, and delegated to the Company the full
power to amend or terminate the Plan with respect to the Affiliate’s
employees.   Notwithstanding the foregoing, an Affiliate that has previously
adopted the Plan may terminate its participation in the Plan in accordance with
such rules and procedures that are promulgated by the Company.

 

ARTICLE III.

DETERMINATION OF BENEFIT

 

3.1          General.  Benefit amounts payable under the Plan shall be
determined pursuant to Section 3.2 and, if applicable, adjusted pursuant to
Section 3.4.  Such determinations shall be made by reference to (a) the benefit
amounts that would be payable to the Participant under RIP if SEIP, DEIP and
SDCP deferrals and any Lump Sum Discretionary Awards or Variable Base Pay were
taken into account in determining the Participant’s benefits thereunder and
(b) without regard to the applicable limitations under Sections 401(a)(17) and
415 of the Code. For avoidance of doubt, effective January 1, 2011, any
Participant who is not a Sunset Participant shall not receive any additional
benefit accruals under this Article III, and any Sunset Participant shall not
receive any additional benefit accruals under this Article III effective as of
the earlier of: (1) the date he is no longer a Sunset Participant or
(2) January 1, 2020.

 

3.2          Amount of Benefit Payable to Participant.  The monthly benefit
payable to the Participant by the Plan shall be equal to the sum of the
Participant’s “Traditional Benefit” and “PEP Benefit” amounts (both as defined
below), if any, determined under subsections (a) and (b) below as of the
Participant’s Benefit Determination Date:

 

(a)           “Traditional Benefit”.  Any benefit payable to the Participant by
the Plan under the “traditional benefit” provisions of RIP, as it may be amended
from time to time, shall be determined as follows:

 

(1)           Step One.  The Plan Administrator shall determine the benefit that
would be payable to the Participant pursuant to RIP if SEIP, DEIP and SDCP
deferrals and any Lump Sum Discretionary Awards or Variable Base Pay were taken
into account and without regard to the applicable limitations under Sections
401(a)(17) and 415 of the Code.  For purposes of this Section 3.2(a)(1), the
parenthetical phrase of Section 5.2 of RIP reading “(2% for Participants in
salary grades 30 or 31, 2.25% for Participants in salary grade 32, 2.4% for
Participants in salary grades 33 or higher)” shall be disregarded.

 

(2)           Step Two.  The Plan Administrator shall determine the
Participant’s benefit that would be payable pursuant to RIP (as calculated as of
the Participant’s Benefit Determination Date).

 

5

--------------------------------------------------------------------------------


 

(3)           Step Three.  The amount determined pursuant to paragraph (2) above
shall be subtracted from the amount determined pursuant to paragraph (1) above
to determine the benefit payable to the Participant pursuant to this
Section 3.2(a) of the Plan (herein referred to as a Participant’s “Traditional
Benefit”).

 

(b)           “PEP Benefit”. Any benefit payable by the Plan to the Participant
under the “pension equity formula” provisions of RIP, as it may be amended from
time to time, shall be determined as follows:

 

(1)           Step One.  The Plan Administrator shall determine the single sum
amount that would be payable to the Participant pursuant to RIP if SEIP, DEIP
and SDCP deferrals and any Lump Sum Discretionary Awards or Variable Base Pay
were taken into account and without regard to the applicable limitations under
Sections 401(a)(17) and 415 of the Code.

 

(2)           Step Two. The Plan Administrator shall determine the Participant’s
single sum amount that would be payable pursuant to RIP (as calculated as of the
Participant’s Benefit Determination Date).

 

(3)           Step Three.  The amount determined pursuant to paragraph (2) above
shall be subtracted from the amount determined pursuant to paragraph (1) above
to determine the single sum amount payable to the Participant pursuant to this
Section 3.2(b) of the Plan (herein referred to as a Participant’s “PEP
Benefit”).

 

3.3          Survivor Benefits.  In the event a Participant dies after becoming
vested under the Plan pursuant to Section 4.1 but prior to commencing his
benefits under the Plan pursuant to Article V, a survivor benefit shall be
payable as follows:

 

(a)           Traditional Benefit.  With respect to a Participant’s Traditional
Benefit, if any, determined under Section 3.2(a) (and, if applicable, adjusted
under Section 3.4), the Participant’s surviving spouse, if any, shall be
entitled to a monthly survivor benefit payable during the spouse’s lifetime and
terminating with the payment for the month in which such spouse’s death occurs. 
The monthly benefit payable to the surviving spouse shall be the portion of the
amount determined under Section 3.2(a) (and, if applicable, adjusted under
Section 3.4) as of the Participant’s Benefit Determination Date that the
surviving spouse would have been entitled to receive under this Plan if the
Participant had separated from service on the date of his death, commenced
benefits in accordance with Article V in the form of a 50% joint and survivor
annuity, and then died immediately thereafter. A surviving spouse who was not
married to the deceased Participant for at least one year at the date of death
shall not be eligible for the monthly survivor benefit pursuant to this
Section 3.3.

 

(b)           PEP Benefit.  With respect to a Participant’s PEP Benefit, if any,
determined under Section 3.2(b), such benefit shall be paid to the Participant’s
Beneficiary in a single sum amount as soon as administratively feasible after
the Benefit Determination Date.

 

(c)           Certain Choice Participant Benefits.  Notwithstanding the
provisions of (a) and (b) above, with respect to a Choice Participant who does
not make a contrary election pursuant to Section 5.2(c)(3), such Participant’s
Beneficiary shall receive a single sum amount

 

6

--------------------------------------------------------------------------------


 

equal to the actuarial equivalent present value (using the actuarial assumptions
under RIP applicable to the Participant as of his or her Benefit Determination
Date) of the Participant’s Traditional Benefit and PEP Benefit calculated as of
the date specified in Section 5.2(d)(1)(i), and as further adjusted by using the
actuarial assumptions under RIP applicable to the Beneficiary as of the
Participant’s Benefit Determination Date. Notwithstanding the foregoing, if a
Choice Participant makes an election pursuant to Section 5.2(c)(3) to receive
his or her benefits under the Plan in the form of monthly annuity payments, his
or her Beneficiary, in lieu of the single sum amount described in the preceding
sentence, shall receive a monthly benefit paid for the remainder of the
Beneficiary’s life; provided that, the Beneficiary’s monthly benefit shall be
equal to the actuarially equivalent monthly benefit of such single sum amount
(using the actuarial assumptions under RIP applicable to the Beneficiary as of
the Participant’s Benefit Determination Date); provided further that, in no
event shall the Beneficiary’s monthly benefit be less than the monthly survivor
benefit determined under Section 3.3(a) that, but for this Section 3.3(c), would
have been payable to the Participant’s surviving spouse (or, if there is no
surviving spouse, would have been payable under Section 3.3(a) had the
Participant died with a surviving spouse). Any single sum amount or monthly
benefit determined under this Section 3.3(c) shall be payable to the
Participant’s Beneficiary as soon as administratively feasible after the date of
the Participant’s death.

 

3.4          Early Retirement Reductions.  Any benefits determined pursuant to
this Article III shall be subject to the same reductions for early retirement as
applicable under RIP.

 

3.5          Future Adjustments.  Any benefit amounts payable under this Plan
may be adjusted to take into account future amendments to RIP and increases in
retirement income that are granted under RIP due to cost-of-living increases. 
Any benefit amounts payable under this Plan shall be adjusted to take into
account future factors and adjustments made by the Secretary of the Treasury (in
regulations or otherwise) to the limitations under Sections 401(a)(17) and 415
of the Code.

 

ARTICLE IV.

VESTING

 

4.1          Vesting.  Subject to Section 8.1, each Participant shall be vested
in his or her benefit, if any, that becomes payable under Article V of the Plan
to the same extent that the Participant is vested in his or her benefit accrued
under RIP.

 

ARTICLE V.

PAYMENT OF BENEFIT

 

5.1          Payments on or After Effective Date But Prior to January 1, 2009. 
In accordance with the transitional guidance issued by the Internal Revenue
Service and the Department of Treasury in Section 3 of IRS Notice 2007-86, any
payment of benefits to a Participant or his Beneficiary commencing on or after
the Effective Date but prior to January 1, 2009 shall be made pursuant to the
Participant’s applicable payment election or the applicable pre-retirement
survivor provisions under RIP.

 

7

--------------------------------------------------------------------------------


 

5.2                               Payments on or After January 1, 2009.  Any
payment of benefits to a Participant commencing on or after January 1, 2009
shall be determined in accordance with this Section 5.2.

 

(a)                                  Limitation on Right to Receive
Distribution.  A Participant shall not be entitled to receive a distribution
prior to the first to occur of the following events:

 

(1)                                  The Participant’s Separation from Service,
or in the case of a Participant who is a Specified Employee, the date which is
six months after the Participant’s Separation from Service;

 

(2)                                  The date the Participant becomes Disabled;

 

(3)                                  The Participant’s death;

 

(4)                                  A specified time (or pursuant to a fixed
schedule) specified at the date of deferral of compensation;

 

(5)                                  An Unforeseeable Emergency; or

 

(6)                                  To the extent provided by the Secretary of
the Treasury, a change in the ownership or effective control of the Company or
an Adopting Affiliate or in the ownership of a substantial portion of the assets
of the Company or an Adopting Affiliate.

 

This Section 5.2(a) restates the restrictions on distributions set forth in
Section 409A of the Code and is intended to impose restrictions on distributions
pursuant to the Plan accordingly. This Section 5.2(a) does not describe the
instances in which distributions will be made. Rather, distributions will be
made only if and when permitted both by this Section 5.2(a) and another
provision of the Plan.

 

(b)                                  General Right to Receive Distribution. 
Following a Participant’s termination of employment or death, the Participant’s
benefit amounts will be paid to the Participant in the manner and at the time
provided in Sections 5.2(c) and 5.2(d), as applicable. A transfer of a
Participant from the Company or any Affiliate to any other Affiliate or the
Company shall not be deemed to be a termination of employment for purposes of
this Section 5.2(b).

 

(c)                                  Form of Payment.

 

(1)                                  Traditional Benefit.  Any monthly benefit
payable to a Participant under Section 3.2(a) (and, if applicable, adjusted
under Section 3.4) shall be paid in the form of annuity payments as follows:

 

(i)                                     Unmarried Participants. The benefits of
an unmarried Participant shall be paid in the form of a single life annuity for
the Participant’s life.  No payments shall be made after the Participant dies. 
Notwithstanding the foregoing, in accordance with uniform rules and procedures
as may be adopted by the Plan Administrator from time to time, an unmarried
Participant may elect, in lieu of a single life annuity, to have his or her
benefits paid in any actuarially equivalent form of annuity permitted under RIP.

 

8

--------------------------------------------------------------------------------


 

(ii)                                  Married Participants.  Subject to
Section 3.3, the benefits of a married Participant shall be paid in the form of
a joint and survivor annuity in a reduced monthly benefit  for the Participant’s
life (as determined in accordance with the applicable actuarial assumptions in
effect under RIP) and then, if the Participant’s spouse is still alive, a
benefit equal to 50% of the Participant’s monthly benefit is paid to the spouse
for the remainder of his or her life.  If the Participant’s spouse is not alive
when the Participant dies, no further payments shall be made.  Notwithstanding
the foregoing, in accordance with uniform rules and procedures as may be adopted
by the Plan Administrator from time to time, a married Participant may, with the
written consent of the Participant’s spouse, elect to waive the joint and
survivor annuity of this subparagraph (ii) and instead elect a single life
annuity or any actuarially equivalent form of annuity permitted under RIP.

 

In addition, if the Participant’s Benefit Payment Date, as described in clauses
(i)-(v) of Section 5.2(d)(1), is delayed pursuant to the last sentence of
Section 5.2(d)(1), then any monthly benefit amounts that would have been paid if
not for such last sentence will be credited with interest at five percent (5%)
per annum through the Participant’s Benefit Payment Date. Such delayed monthly
benefit amounts and interest shall be paid in a single sum amount as soon as
administratively feasible after such Benefit Payment Date.

 

(2)                                  PEP Benefit. Any benefit payable to a
Participant determined under Section 3.2(b) shall be paid in a single sum
amount.  In addition, if the Participant’s Benefit Payment Date, as described in
Section 5.2(d)(2), is delayed pursuant to the first sentence of
Section 5.2(d)(2), then any single sum amount that would have been paid if not
for such first sentence will be credited with interest at five percent (5%) per
annum through the Participant’s Benefit Payment Date.  Such interest shall be
paid in a single sum amount as soon as administratively feasible after such
Benefit Payment Date.

 

(3)                                  Special One-Time Election for Choice
Participants.  Pursuant to the transitional guidance issued by the Internal
Revenue Service and the Department of Treasury, the Plan Administrator shall
provide a special one-time election to Choice Participants whose benefits have
not commenced as of December 31, 2008, to elect to have their benefits paid
other than in the forms otherwise described in (1) and (2) above, subject to
such procedures as are established by the Plan Administrator; provided that, if
a Choice Participant does not make such an election, any benefit amounts under
the Plan that become payable to such Choice Participant shall be paid in the
forms described in (1) and (2) above, as applicable.  In addition, if the
Participant’s Benefit Payment Date, as described in Section 5.2(d)(3), is
delayed pursuant to Section 5.2(d)(3), then any monthly benefit amounts or
single sum amounts that would have been paid if not for such delay will be
credited with interest at five percent (5%) per annum through the Participant’s
Benefit Payment Date in accordance with the applicable provisions of (1) and
(2) above. Such delayed monthly benefit amounts or single sum amounts and
interest shall be paid in a single sum amount as soon as administratively
feasible after such Benefit Payment Date.

 

(d)                                  Timing of Payment.

 

(1)                                  Traditional Benefit.  Except as provided
below, any benefit determined under Section 3.2(a) (and, if applicable, adjusted
under Section 3.4) that becomes

 

9

--------------------------------------------------------------------------------


 

payable to the Participant following Separation from Service shall commence on
the first day of the month following the earliest of the following:

 

(i)                                     the Participant’s attainment of age 65
or, if later, the Participant’s fifth anniversary of the date he or she
commenced participation under RIP;

 

(ii)                                  the Participant’s attainment of age 55
with the number of the Participant’s years of vesting service plus his or her
age equaling at least 85;

 

(iii)                               the Participant’s attainment of age 60 after
completing at least 10 years of vesting service;

 

(iv)                              the Participant’s attainment of age 55 after
completing at least 15 years of vesting service; or

 

(v)                                 the Participant’s completing at least 30
years of vesting service.

 

For purposes of (ii), (iii), (iv) or (v) above, the Plan Administrator shall
determine the Participant’s “years of vesting service” by reference to the
applicable terms under RIP in existence as of the date the Participant first
commenced participation under this Plan.

 

Notwithstanding the foregoing provisions of this Section 5.2(d)(1), in no event
shall any benefit payable to a Participant under Section 3.2(a) (and, if
applicable, adjusted under Section 3.4) commence earlier than the first day of
the month coincident with or next following a date that is at least six months
after the Participant’s Separation from Service, except in the event of the
Participant’s death, in which case any benefit payable to the Participant’s
Beneficiary shall commence as of the applicable date specified in
Section 3.3(a).

 

(2)                                  PEP Benefit.  Any benefit determined under
Section 3.2(b) that becomes payable to the Participant following Separation from
Service shall be paid on the first day of the month that is at least six months
after the Participant’s Separation from Service.  Notwithstanding the foregoing,
in the event of the Participant’s death, any benefit payable to the
Participant’s Beneficiary will be paid as soon as administratively feasible
after the date of the Participant’s death.

 

(3)                                  Certain Choice Participant Benefits.  Any
benefits that become payable to a Choice Participant following Separation from
Service shall be paid on the first day of the month that is at least six months
after the Participant’s Separation from Service.  Notwithstanding the foregoing,
in the event of the Participant’s death, any benefit payable to the
Participant’s Beneficiary will be paid as soon as administratively feasible
after the date of the Participant’s death.

 

5.3                               Automatic Lump Sum Distributions. 
Notwithstanding any provision of the Plan to the contrary:

 

(a)                                  Certain Distributions on or After Effective
Date But Prior to January 1, 2009.  Effective as of the Effective Date but prior
to January 1, 2009, if the actuarial

 

10

--------------------------------------------------------------------------------


 

equivalent present value of an individual’s benefit amounts payable under this
Plan (as determined in accordance with the applicable actuarial assumptions in
effect under RIP as of the individual’s Benefit Determination Date) is less than
or equal to $10,000, the individual’s benefit amounts under the Plan shall be
distributed in a single sum amount as soon as administratively feasible on or
after such Benefit Determination Date.

 

(b)                                  Certain Distributions on or After
January 1, 2009.  Effective January 1, 2009, if the sum of (i) the actuarial
equivalent present value of an individual’s benefit amounts payable under this
Plan (as determined in accordance with the applicable actuarial assumptions in
effect under RIP as of the individual’s Benefit Determination Date) and (ii) the
interest, if any, credited on such amounts through the individual’s Benefit
Payment Date (as determined in accordance with the applicable provisions of
Section 5.2(c)) is less than or equal to the dollar limitation under
Section 402(g)(1)(B) of the Code in effect for the calendar year in which the
individual’s Benefit Payment Date occurs, the individual’s benefit amounts under
the Plan shall be distributed in a single sum amount equal to the sum of (i) and
(ii) above as soon as administratively feasible on or after such Benefit Payment
Date.

 

5.4                               Withholding.  All distributions will be
subject to all applicable tax and withholding requirements.

 

5.5                               Ban on Acceleration of Benefits.  Neither the
time nor the schedule of any payment under the Plan may be accelerated except as
permitted in regulations or other guidance issued by the Internal Revenue
Service or the Department of the Treasury and as incorporated herein.

 

ARTICLE VI.

ADMINISTRATION OF THE PLAN

 

6.1                               General Powers and Duties.  The following list
of powers and duties is not intended to be exhaustive, and the Plan
Administrator shall, in addition, exercise such other powers and perform such
other duties as he may deem advisable in the administration of the Plan, unless
such powers or duties are expressly assigned to another pursuant to the
provisions of the Plan.

 

(a)                                  General.  The Plan Administrator shall
perform the duties and exercise the powers and discretion given to him in the
Plan document and by applicable law and his decisions and actions shall be final
and conclusive as to all persons affected thereby.  The Company and the Adopting
Affiliates shall furnish the Plan Administrator with all data and information
that the Plan Administrator may reasonably require in order to perform his
functions.  The Plan Administrator may rely without question upon any such data
or information.

 

(b)                                  Disputes.  Any and all disputes that may
arise involving Participants or beneficiaries shall be referred to the Plan
Administrator and his decision shall be final.  Furthermore, if any question
arises as to the meaning, interpretation or application of any provisions of the
Plan, the decision of the Plan Administrator shall be final.

 

(c)                                  Agents.  The Plan Administrator may engage
agents, including recordkeepers, to assist him and he may engage legal counsel
who may be counsel for the

 

11

--------------------------------------------------------------------------------


 

Company.  The Plan Administrator shall not be responsible for any action taken
or omitted to be taken on the advice of such counsel, including written opinions
or certificates of any agent, counsel, actuary or physician.

 

(d)                                  Insurance.  At the Director’s request, the
Company shall purchase liability insurance to cover the Director in his
activities as the Plan Administrator.

 

(e)                                  Allocations.  The Plan Administrator is
given specific authority to allocate responsibilities to others and to revoke
such allocations.  When the Plan Administrator has allocated authority pursuant
to this paragraph, the Plan Administrator is not to be liable for the acts or
omissions of the party to whom such responsibility has been allocated.

 

(f)                                    Records.  The Plan Administrator shall
supervise the establishment and maintenance of records by his agents, the
Company and each Adopting Affiliate containing all relevant data pertaining to
any person affected hereby and his or her rights under the Plan.

 

(g)                                 Interpretations.  The Plan Administrator, in
his sole discretion, shall interpret and construe the provisions of the Plan
(and any underlying documents or policies).

 

(h)                                 Electronic Administration.  The Plan
Administrator shall have the authority to employ alternative means (including,
but not limited to, electronic, internet, intranet, voice response or
telephonic) by which Participants may submit elections, directions and forms
required for participation in, and the administration of, the Plan.  If the Plan
Administrator chooses to use these alternative means, any elections, directions
or forms submitted in accordance with the rules and procedures promulgated by
the Plan Administrator will be deemed to satisfy any provision of the Plan
calling for the submission of a written election, direction or form.

 

(i)                                    Delegation.  The Plan Administrator may
delegate his authority hereunder, in whole or in part, in his sole and absolute
discretion.

 

6.2                               Claims Procedures.  Benefit claims under the
Plan shall be resolved in accordance with Code Section 409A and uniform and
nondiscriminatory procedures adopted by the Plan Administrator in accordance
with Section 503 of ERISA.

 

ARTICLE VII.

AMENDMENT

 

7.1                               Amendment.  The Company shall have the right
at any time to amend, in whole or in part, any or all of the provisions of this
Plan by action of the Board of Directors of the Company; provided, however, if
the amendment does not constitute a reallocation of fiduciary duties among those
designated to act under the Plan or an allocation of fiduciary duties to
committees and/or persons not previously designated to act under the Plan, then
the Company’s Vice President, Human Services Division, shall have the authority
to amend the Plan, acting in consultation with the Company’s Chairman of the
Board and the appropriate Group President(s) of the Company (or in consultation
with the full Board of Directors if the Chairman of the Board deems it necessary
and appropriate). The Company’s Vice President, Human Services Division, may
designate any other officer(s) of the Company as having authority to amend the
Plan in the

 

12

--------------------------------------------------------------------------------


 

Vice President’s absence, which officer shall also act in consultation with the
Company’s Chairman of the Board and the appropriate Group President(s) of the
Company (or in consultation with the full Board of Directors if the Chairman of
the Board deems it necessary and appropriate).

 

7.2                               Effect of Amendment.  Any amendment of the
Plan shall not directly or indirectly reduce the benefits previously accrued by
the Participant.

 

7.3                               Termination.  The Company expressly reserves
the right to terminate the Plan.  In the event of termination, the Company shall
specify whether termination will change the time at which distributions are
made; provided that any acceleration of a distribution is consistent with
Section 409A of the Code.  In the absence of such specification, the timing of
distributions shall be unaffected by termination.

 

ARTICLE VIII.

GENERAL PROVISIONS

 

8.1                               Participant’s Rights Unsecured.  The Plan at
all times shall be entirely unfunded and no provision shall at any time be made
with respect to segregating any assets of the Company for payment of any
distributions hereunder.  The right of a Participant or his or her Beneficiary
to receive benefits hereunder shall be an unsecured claim against the general
assets of the Company, and neither the Participant nor his Beneficiary shall
have any rights in or against any specific assets of the Company.  All amounts
accrued by Participants hereunder shall constitute general assets of the Company
and may be disposed of by the Company at such time and for such purposes as it
may deem appropriate.  Nothing in this Section shall preclude the Company from
establishing a “Rabbi Trust,” but the assets in the Rabbi Trust must be
available to pay the claims of the Company’s general creditors in the event of
the Company’s insolvency.

 

8.2                               No Guaranty of Benefits.  Nothing contained in
the Plan shall constitute a guaranty by the Company or any other person or
entity that the assets of the Company will be sufficient to pay any benefit
hereunder.

 

8.3                               No Enlargement of Employee Rights.  No
Participant shall have any right to receive a distribution from the Plan except
in accordance with the terms of the Plan.  Participation in the Plan shall not
be construed to give any Participant the right to be retained in the service of
the Company or an Adopting Affiliate.

 

8.4                               Section 409A Compliance.  The Company intends
that the Plan meet the requirements of Section 409A of the Code and the guidance
issued thereunder.  The Plan shall be administered, construed and interpreted in
a manner consistent with that intention.

 

8.5                               Spendthrift Provision.  No interest of any
person or entity in, or right to receive a distribution under, the Plan shall be
subject in any manner to sale, transfer, assignment, pledge, attachment,
garnishment, or other alienation or encumbrance of any kind; nor shall any such
interest or right to receive a distribution be taken, either voluntarily or
involuntarily, for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims in bankruptcy
proceedings.  This Section shall not preclude arrangements for the withholding
of taxes from deferrals, credits, or benefit payments, arrangements for the

 

13

--------------------------------------------------------------------------------


 

recovery of benefit overpayments, arrangements for the transfer of benefit
rights to another plan, or arrangements for direct deposit of benefit payments
to an account in a bank, savings and loan association or credit union (provided
that such arrangement is not part of an arrangement constituting an assignment
or alienation).

 

8.6                               Domestic Relations Orders.  Notwithstanding
any provision of the Plan to the contrary, and to the extent permitted by law,
the amounts payable pursuant to the Plan may be assigned or alienated pursuant
to a “Domestic Relations Order” (as such term is defined in
Section 414(p)(1)(B) of the Code), subject to such uniform rules and procedures
as may be adopted by the Plan Administrator from time to time.

 

8.7                               Incapacity of Recipient.  If the Plan
Administrator is served with a court order holding that a person entitled to a
distribution under the Plan is incapable of personally receiving and giving a
valid receipt for such distribution, the Plan Administrator shall postpone
payment until such time as a claim therefore shall have been made by a duly
appointed guardian or other legal representative of such person.  The Plan
Administrator is under no obligation to inquire or investigate as to the
competency of any person entitled to a distribution.  Any payment to an
appointed guardian or other legal representative under this Section shall be a
payment for the account of the incapacitated person and a complete discharge of
any liability of the Company and the Plan therefor.

 

8.8                               Successors.  The Plan shall be binding upon
the successors and assigns of the Company and upon the heirs, beneficiaries and
personal representatives of the individuals who become Participants hereunder.

 

8.9                               Limitations on Liability.  Notwithstanding any
of the preceding provisions of the Plan, neither the Plan Administrator, the
Director, or the Company, nor any individual acting as the Plan Administrator’s,
the Director’s, or the Company’s employee, agent, or representative shall be
liable to any Participant, former Participant, Beneficiary or other person for
any claim, loss, liability or expense incurred in connection with the Plan.

 

8.10                        Overpayments.  If it is determined that the benefits
under the Plan should not have been paid or should have been paid in a lesser
amount, written notice thereof shall be given to the recipient of such benefits
(or his legal representative) and he shall repay the amount of overpayment to
the Company. If he fails to repay such amount of overpayment promptly, the
Company shall arrange to recover for the Plan the amount of the overpayment by
making an appropriate deduction or deductions from any future benefit payment or
payments payable to that person (or his survivor or beneficiary) under the Plan
or from any other benefit plan of the Company.

 

8.11                        Plan Frozen.  As a result of the freeze of RIP,
participation and benefit accruals are frozen under the Plan.  This Section 8.11
provides clarification regarding the freeze of the Plan.

 

14

--------------------------------------------------------------------------------


 

(a)                                  Participation Frozen.  The Plan is frozen
to (1) all employees hired after November 30, 2010 and (2) all employees rehired
after December 31, 2010.  Any employee hired or rehired after the applicable
date in the preceding sentence shall not be eligible for the Plan and, in the
case of a rehire, shall accrue no additional benefits under the Plan for any
period of employment after such date.  Similarly, the Plan is frozen to all
individuals hired or rehired by the Company or any Affiliate thereof prior to
the applicable date in the first sentence who, as of such date, were not
Participants in the Plan and therefore such individuals will never become
eligible to participate in the Plan.

 

(b)                                  Benefits Frozen — Non-Sunset Participants. 
Effective January 1, 2011, the Plan is frozen with respect to any Participant
who is not classified as a Sunset Participant on December 31, 2010.  Any
Participant who was not a Sunset Participant on December 31, 2010 shall no
longer accrue any additional benefits under the Plan for periods of employment
on or after January 1, 2011.

 

(c)                                  Benefits Frozen — Sunset Participants.

 

(1)          The Plan is frozen with respect to any Participant who is a Sunset
Participant on December 31, 2010, but who later loses his status as a Sunset
Participant, on the date such Participant loses status as a Sunset Participant.

 

(2)          Effective January 1, 2020, the Plan is frozen for all employees
including by way of example but not limitation, Sunset Participants.

 

(d)                                  Plan Completely Frozen — January 1, 2020. 
For avoidance of doubt, no individual shall: (1) become a new Participant in the
Plan after November 30, 2010 regardless of hire date or transfer date; and
(2) accrue any benefits under the Plan for any period of employment on or after
January 1, 2020.

 

(e)                                  Vesting Service Continues.  For avoidance
of doubt, a Participant shall continue to receive vesting service for any period
of employment on or after the applicable freeze date referenced in this
Section 8.11 for purposes of determining his or her vesting under Section 4.1
and his or her eligibility to commence benefits under Section 5.2(d).”

 

15

--------------------------------------------------------------------------------